COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00281-CV


RANDLE DANIELS                                                      APPELLANT

                                        V.

CLARK GIDDINGS AND STATE                                            APPELLEES
FARM LLOYDS


                                     ----------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Randle Daniels attempts to appeal from an April 29, 2011 order

granting summary judgment for Appellee State Farm Lloyds. On August 12,

2011, we notified Daniels of our concern that this court may not have jurisdiction

over the appeal because the April 29, 2011 order and a May 23, 2011 order of

nonsuit do not appear to dispose of all parties in the case, particularly Appellee


      1
       See Tex. R. App. P. 47.4.
Clark Giddings. We informed Daniels that unless he or any party desiring to

continue the appeal filed with the court, on or before August 25, 2011, a

response showing grounds for continuing the appeal, the appeal would be

dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a). Daniels filed a

response acknowledging that the appeal was premature because additional

parties remained who were not subject to the summary judgment order.

Accordingly, because the April 29, 2011 order is neither a final judgment nor an

appealable interlocutory order, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 43.2(f); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205

(Tex. 2001) (reasoning that an order or judgment is not final for purposes of

appeal unless it actually disposes of every pending claim and party or clearly and

unequivocally states that it finally disposes of all claims and parties); see City of

Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988) (reasoning that in the

absence of a severance, the party against whom an interlocutory summary

judgment has been rendered has the right of appeal when and not before the

partial summary judgment is merged in a final judgment disposing of all parties

and issues).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 31, 2011




                                         2